DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jeffrey D. Moy (Reg. no. 39,307) on 9/6/2022.
	The following changes have been made to the subject application:
	Claims 1-25 have been canceled.
	The changes have been made to cancel the withdrawn claims in order to place the application in a condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 7/25/2022 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest A weighted summer comprising: a single charge reservoir; 7a plurality of input charge movement devices each coupled to the single charge reservoir, each one of coupling or removing charges to or from the single charge reservoir in a first cycle, wherein for each of the input charge movement devices a rate of charge movement conforms to weighted multiplicands and are proportional to an output charge movement device rate of charge movement; and an output charge movement device one of coupling or removing the charges to or from the single charge reservoir so as to return the single charge reservoir to a starting charge level during a second cycle after which charge movement ends as called for in claim 26.  Therefore, claims 26-28 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        9/6/2022